I concur in the result on the ground that a hearing was duly had before the court in this matter, after due notice to the parties, and, *Page 403 
upon such hearing, the uncontradicted evidence was that defendant has wholly recovered his sanity and that no person will be endangered by his discharge. I do not concur in the holding that it is mandatory upon the court to discharge a person committed to a hospital for the insane by the district court, as this defendant was, upon the mere presentation of the certificate of the superintendent of such hospital, mentioned in L. 1931, p. 469, c. 364.